Citation Nr: 1444002	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral upper extremity neurological disability.

4.  Entitlement to service connection for a bilateral lower extremity neurological disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Philadelphia, Pennsylvania, Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for cervical and lumbar disabilities, and for bilateral upper and lower extremity neurological disabilities.    

The Veteran was afforded a VA back examination in March 2013, but the report did not reflect sufficient consideration of the Veteran's competent and credible account of relevant symptomatology, relying largely, if not entirely, on medical evidence or the lack thereof.

In the March 2014 remand, the Board directed that a new VA examination and opinion were to be obtained with respect to all of the claimed disabilities.  The examiner was instructed to provide nexus opinions, to include whether any of the claimed disabilities had onset within one year of separation and whether any of the claimed disabilities were caused or aggravated by the service-connected bilateral knee disabilities.  This was not accomplished in the subsequent VA examination in April 2014 as the examiner only addressed direct causation.

Additionally, the examiner provided a diagnosis of carpal tunnel syndrome of the bilateral upper extremities, for the claimed bilateral upper extremity neurologic disability, but did not indicate whether that diagnosis was related to service.

In an addendum received in July 2014, the examiner noted that the Veteran stated his disabilities had onset within one year of separation, but the examiner did not offer a medical opinion supported by a rationale that addressed the question posed by the Board.

As there has not yet been compliance with the Board's remand directives, and as the record is otherwise insufficient to decide the claims on the merits, a remand is required.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA spine and neurologic examination(s) by an appropriate medical professional, other than the examiner that provided the April 2014 opinion.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and is to specifically rule in or rule out any radiculopathy or any other neurologic condition (other than carpal tunnel syndrome) associated with all diagnosed lumbar and/or cervical spine disabilities.  

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any cervical and lumbar orthopedic and/or neurologic disabilities diagnosed (to include bilateral carpal tunnel syndrome) are related to his active service; or are caused by or aggravated by his service-connected bilateral knee disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that cervical and lumbar arthritis manifested within a year of his service discharge, i.e., by February 1978.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

